Citation Nr: 1224572	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  12 080-03A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Borgess Medical Center in 2011. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Battle Creek, Michigan Department of Veterans Affairs (VA) Medical Center (MC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2012 VA Form 9 he indicated that he wanted a videoconference hearing.  There is no evidence he has been scheduled for a Board hearing.  As such, this matter should be remanded to schedule the Veteran for a videoconference Board hearing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Detroit, Michigan RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	K. PARAKKAL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



